J-S55017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    IN THE INTEREST OF: J.G. JR., J.G.,        :   IN THE SUPERIOR COURT OF
    M.G.                                       :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: J.G. SR., FATHER                :   No. 715 WDA 2020

                   Appeal from the Order Dated June 19, 2020
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-DP-0000120-2015,
               CP-11-DP-0000130-2018, CP-11-DP-0000131-2018

BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED FEBRUARY 12, 2021

        J.G., Sr. (Father), appeals from the June 19, 2020, dependency orders,

entered in the Cambria County Court of Common Pleas, regarding his three

sons, J.G., Jr., born in April of 2010, J.G., born in November of 2011, and

M.G., born in April of 2014 (collectively, the Children). The orders changed

the Children’s permanency goals from reunification to adoption.1          Father

argues the trial court erred in finding the Children are dependent and in

changing the goals to adoption. After careful review, we affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   The Children’s mother, T.G. (Mother), did not appeal from the subject orders.
J-S55017-20


                          I. Facts & Procedural History

       We summarize the relevant facts and procedural history as follows.

M.G., the youngest child, suffers from a “genetic abnormality,” and his medical

treatment involved “a specific feeding regiment,” which included four cans of

PediaSure per day. Trial Ct. Op., 8/12/20, at 2. The Cambria County Children

and Youth Services (the Agency) learned M.G. was receiving only one can per

day.    Id.     As a result, the “Agency advised Father to take M.G. to the

emergency room[,] but [he] refused.” Id. at 9. The Agency was “concerned

with Father’s failure to follow through with M.G.’s medical care,” and on April

20, 2018, the trial court placed then-four-year-old M.G. in the emergency

custody of the Agency.2         Three days later, on April 23, 2018, following a

shelter care hearing, the trial court placed M.G. in shelter care. Id.

       On May 4, 2018, following an evidentiary hearing, the court adjudicated

M.G. dependent and placed him in the legal and physical custody of the

Agency.       Trial Ct. Op. at 2.    The court established reunification as M.G.’s

placement goal. Order of Adjudication & Disposition, 5/4/18, at 2. Father

was required to satisfy the following permanency plan objectives, in part:



____________________________________________


2 M.G. was previously adjudicated dependent in October of 2015, and the court
placed him in the legal and physical custody of the Agency. The court
terminated M.G.’s dependency two years later, in October of 2017. Thus, M.G.
was in the legal and physical custody of Father and Mother for approximately
seven months before the court adjudicated him dependent again. N.T. at 60–
61.


                                           -2-
J-S55017-20


participate in a psychological evaluation; attend M.G.’s medical appointments;

maintain a clean, safe, and adequately furnished home; cooperate with all

Agency-scheduled home and office visits; and allow the Agency to inspect his

home.     Trial Ct. Op. at 2.      Thereafter, the court held permanency review

hearings for M.G. at regular intervals. Id. at 3.

       On October 19, 2018, the trial court placed the older children, J.G., Jr.,

and J.G., in the emergency custody of the Agency, due to the Agency’s receipt

of a report from the older children’s school alleging Mother had physically

abused them. Trial Ct. Op. at 3. The report alleged that during the physical

abuse, “Father was outside, aware of [the] abuse, [but] did not intervene.”

Id.   The report further alleged that J.G., Jr., and J.G. were treated at the

hospital for injuries sustained from Mother’s abuse, including abrasions,

bruises, and scratches. Id. In addition, the report alleged that J.G., Jr., and

J.G. were “monitored for 24 hours for symptoms of a concussion.” Id.

       Following a shelter care hearing on October 22, 2018, the trial court

placed J.G., Jr., and J.G. in shelter care. Trial Ct. Op. at 4. On October 31st,

following an evidentiary hearing, the court adjudicated J.G., Jr., and J.G.

dependent and placed them in the legal and physical custody of the Agency.3

Id. The court likewise established reunification as the permanency goals for


____________________________________________


3 At the time of the underlying goal change proceeding, M.G. and J.G. resided
in the same foster care home. N.T. at 53. J.G., Jr., was in a separate foster
placement.


                                           -3-
J-S55017-20


J.G., Jr., and J.G. The court set forth the same permanency objectives for

Father as in M.G.’s dependency case, and the court held permanency review

hearings at regular intervals. Id.

       On June 9, 2020, the Agency filed three separate goal change petitions

for each child. The trial court conducted a hearing on June 16th. The Agency

presented: (1) the testimony of its caseworkers, Ashley Shaffer and Carol

Crouse; (2) the testimony of and a June 12, 2020, written report by Jeffrey

Grove, a family advocate at the Bair Foundation; (3) the testimony of and

written evaluation by Dennis M. Kashurba, a licensed psychologist who

performed evaluations of both Father and Mother; (4) the testimony of and

written summary by Kathy Scaife, the Independent Families Services (IFS)

caseworker, who worked with Father regarding budgeting issues; and (5) the

testimony of Dr. John Jubas, the court-appointed educational decision-maker

for the Children. At this juncture we note Dr. Kashurba testified Father “has

barely adequate intellectual ability to function in a primary parent role for the

two older boys[, even] if he has continued intensive services of the sort that

are currently in place.”4 N.T., 6/16/20, at 38. Father testified on his own

behalf.




____________________________________________


4 Dr. Kashurba also testified that Mother “function[s] within a mild level of
intellectual disability[, and] appears to have ongoing mental health issues.”
N.T. at 35.


                                           -4-
J-S55017-20


       At the conclusion of the permanency hearing, the trial court granted the

Agency’s petitions to change the Children’s permanency goals to adoption.

N.T. at 77. In addition, the court suspended the Children’s visits with Father

and Mother. Id. Finally, the court ordered the Agency to place the Children

in trauma therapy, and “to explore different adoptive families for the different

children to whatever will suit the best needs of each child individually.” Id.

at 77, 79.

       On June 19, 2020, the trial court issued the three underlying

permanency review orders, changing each of the Children’s permanency goals

to adoption.5 The orders suspended all visitation between Father, Mother, and

the Children. Finally, the orders directed the Agency to enroll the Children in

trauma therapy and to identify separate adoptive resources for them.

       On July 8, 2020, Father timely filed a counseled single notice of appeal

from the permanency orders, wherein he listed all of the Children’s trial court

docket numbers. The following day, Father filed a single concise statement of




____________________________________________


5 The text of the orders state the issuance date is June 17, 2020; however,
the orders are stamped filed as of June 19th. Furthermore, we note the trial
court issued an amended permanency review order dated June 29, 2020, with
respect to J.G. only. Upon review, it appears to be identical to the original
June 19th order.




                                           -5-
J-S55017-20


errors complained of on appeal, wherein he also listed all of the Children’s trial

court docket numbers.6

                                  II. Walker Issue

       On September 16, 2020, this Court directed Father to show cause why

his appeal should not be quashed pursuant to Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018), wherein our Supreme Court held Pa.R.A.P. 341(a)7

requires an appellant to file separate notices of appeal “when a single order

resolves issues arising on more than one lower court docket, [and the] failure

to do so will result in quashal of the appeal.”       See id. at 977.      Father

responded in part:

       4. Even though the [C]hildren involved all have independent
       dockets numbers, the case(s) were heard by the trial court at one
       time, collectively and not independently of one another.

       5. The evidence presented against Father was admitted and heard
       by the trial Court simultaneously for the purpose of all three
       [C]hildren and docket numbers.




____________________________________________


6In a children’s fast track appeal, “the concise statement of errors complained
of on appeal shall be filed and served with the notice of appeal.” Pa.R.A.P.
1925(a)(2)(i). Because no party claims prejudice as a result of Father’s
procedural violation, we will not quash or dismiss his appeal on this basis.
See In re K.T.E.L., 983 A.2d 745, 748 (Pa. Super. 2009) (declining to find
waiver where mother filed Rule 1925(a)(2) statement three days after notice
of appeal, where other parties were not prejudiced).

7 Rule 341(a) provides that generally, “an appeal may be taken as of right
from any final order of a . . . trial court.” Pa.R.A.P. 341(a).


                                           -6-
J-S55017-20


Father’s Response, 9/25/20, at ¶¶ 4–5. By order dated October 28, 2020,

this Court discharged the show cause order, but advised the parties that

merits panel may revisit the issue of the propriety of this appeal.

      This Court has explained:

          In [Walker], our Supreme Court disapproved of the common
      practice of filing a single notice of appeal from an order or
      judgment involving more than one docket number. . . .

                                   *    *    *

           However, there are exceptions to the bright-line rule set forth
      in Walker. This Court has declined to quash a defective notice of
      appeal when the defect resulted from an appellant’s acting in
      accordance with misinformation from the trial court, deeming the
      situation a breakdown in court operations. See Commonwealth
      v. Larkin, [235 A.3d 350] (Pa. Super. 2020) (en banc)[.] In
      Larkin, an appellant filed a pro se notice of appeal seeking relief
      relating to more than one docket after the order informing
      appellant of his appellate rights provided “Petitioner has [30] days
      from the date of this order to file an appeal.” [Larkin, 235 A.3d
      at 354] (emphasis in original). An en banc panel of this Court
      held that this Court may “overlook the requirements of Walker
      where . . . a breakdown occurs in the court system, and a
      defendant is misinformed or misled regarding his appellate
      rights.” Id. . . .

In the Int. of K.M.W., 238 A.3d 465, 469 (Pa. Super. 2020) (en banc).

      In K.M.W., the mother filed a single notice of appeal from a decree

that involuntarily terminated her parental rights at one docket and changed

the child’s permanency goal to adoption at another docket. K.M.W., 238

A.3d 468-69. This Court declined to quash the appeal, reasoning, in part,

that “[t]he trial court’s indication that [she] could seek relief from this Court




                                       -7-
J-S55017-20


by filing a singular appeal from multiple lower court docket numbers

constitutes a breakdown in court operations.” Id. at 470 (emphasis added).

      In the case sub judice, we note that each of the three Children’s

dependency cases has a separate trial docket number, and the Agency filed

separate petitions for goal change — one at each Child’s docket. The trial

court did not issue one single order disposing of all three dockets. Instead,

the court issued three separate orders, each pertaining to one child’s case

only. Accordingly, we acknowledge Walker is not squarely implicated. See

Walker, 185 A.3d at 971 (“[W]here a single order resolves issues arising

on more than one docket, separate notices of appeal must be filed for each

case.”) (emphasis added).     Nevertheless, to the extent Father wishes to

challenge all three Children’s goal changes, it is clear he was required to file

a separate notice of appeal from each order. See Pa.R.A.P. 902 (“An appeal

permitted by law as of right from a lower court to an appellate court shall be

taken by filing a notice of appeal with the clerk of the lower court within the

time allowed by Rule 903 (time for appeal).”).

      After review of the certified record, we emphasize the following

irregularities. Although each child’s case has a separate trial docket number,

the three records are bound together in a single volume. Appearing first in

the record are the separate trial court dockets for each child. The next portion

of the record consists of pleadings and orders relating to M.G. only, through

the Agency’s September 27, 2018, motion for a permanency hearing.


                                     -8-
J-S55017-20


       The next portion of the record, however, begins with the Agency’s

October 23, 2018, shelter care application filed with respect to J.G., Jr.,

followed by the shelter care application filed on the same date with respect to

J.G.   The record then includes a single order dated October 23, 2018,

removing both J.G., Jr., and J.G. from Father and Mother’s custody pending

the shelter care hearing. Likewise, the record includes a single order dated

October 31, 2018, appointing Dr. John A. Jubas as the educational decision-

maker for J.G., Jr., and J.G.     Otherwise, separate pleadings and orders

pertaining to J.G., Jr., and J.G. are filed, but they appear interspersed in

chronological order. Put another way, this part of the record includes a filing

for J.G., Jr., then immediately thereafter the same type of filing for J.G. Next,

beginning with the Agency’s February 14, 2019, motion for a permanency

hearing, the record is organized chronologically with the separate pleadings

and orders for all three Children. The only exception is the trial court’s April

1, 2019, single order appointing a child advocate, which lists all three

Children’s docket numbers.

       We summarize the above in detail to provide context for Father’s single

notice of appeal, which lists all three docket numbers. Although he filed a

single notice of appeal — as well as a single Rule 1925(a)(2) statement — the

court entered them as filed at all three Children’s dockets. On review, this

panel attempted to determine whether the notice of appeal was filed at a

particular docket, so as to conclude the appeal at that docket at least was


                                      -9-
J-S55017-20


proper. However, due to the state of the record — the intermingling of all

three Children’s filings and orders — we could not do so.

       We thus conclude, on the particular record before us, that a breakdown

in court operations occurred where: the three Children’s certified records are

intermingled and bound together as one volume; the trial court has issued

several single orders that pertained to more than one docket number; and we

are unable to discern at which docket the notice of appeal was filed.

Furthermore, we note the trial court provided no instruction to Father, after

announcing its ruling, that he could seek appellate relief.8 We thus decline to

quash Father’s appeals for any violation of our Rules of Appellate Procedure.

We now turn to the merits of Father’s appeal.

              III. Father’s Challenges to Goal Change Orders

       Father raises the following issue for our review:

       Whether the Court abused its discretion or committed an error of
       law when it granted the Petition for Dependency and ordered the
       permanency goal of adoption, without further attempting
       reunification under the Adoption and Safe Families Act 42 U.S.C.
       671 et seq.

Father’s Brief at 4.9

____________________________________________


8The trial court made no mention of any appeal or appeals. See N.T. at 79-
80.

9While Father raises only one issue in his statement of the questions involved,
his argument is divided, with headings, into two distinctive parts, contrary to
Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as there
are questions to be argued; and shall have at the head of each part — in



                                          - 10 -
J-S55017-20


        First, Father argues the trial court erred in:        (1) finding the Agency

established the Children met the definition of dependency under Section 6302

of the Juvenile Act,10 42 Pa.C.S. § 6302; and (2) granting the Agency’s petition

for dependency.      Father’s Brief at 4-7.         As discussed above, however, the

court previously adjudicated M.G. dependent on April 24, 2018, and J.G., Jr.,

and J.G. on October 23, 2018. Those prior orders are not the subject of this

appeal. Instead, this appeal is taken from the June 19, 2020, orders changing

the Children’s goals from reunification to adoption. Accordingly, no relief is

due on Father’s challenge to the adjudications of dependency. To the extent

Father challenges the fact that the instant order “maintain[s] the [C]hildren’s

dependency,” we address that argument in his remaining claims below. See

id. at 7.

        Next, Father relies on the following provisions of the federal Adoption

and Safe Families Act (ASFA):

        § 671. State plan for foster care and adoption assistance

             (a) Requisite features of State plan. In order for a State
        to be eligible for payments under [42 USCS §§ 670 et seq.], it
        shall have a plan approved by the Secretary which —

                                       *       *    *


____________________________________________


distinctive type or in type of distinctively displayed — the particular point
treated therein, followed by such discussion and citation of the parties as are
deemed pertinent.”).

10   42 Pa.C.S. §§ 6301-6375.


                                           - 11 -
J-S55017-20


               (15) provides that —

                   (A) in determining reasonable efforts to be made
               with respect to a child, as described in this paragraph,
               and in making such reasonable efforts, the child’s health
               and safety shall be the paramount concern;

                   (B) except as provided in subparagraph (D),
               reasonable efforts shall be made to preserve and reunify
               families —

                         (i) prior to the placement of a child in foster
                    care, to prevent or eliminate the need for removing
                    the child from the child’s home; and

                        (ii) to make it possible for a child to safely
                    return to the child’s home;

                                  *     *      *

           (D) reasonable efforts of the type described in subparagraph
      (B) shall not be required to be made with respect to a parent of a
      child if a court of competent jurisdiction has determined that —

               (i) the parent has subjected the child to aggravated
          circumstances (as defined in State law, which definition may
          include but need not be limited to abandonment, torture,
          chronic abuse, and sexual abuse)[.]

Father’s Brief at 8-10, quoting 42 U.S.C. § 671(a)(15)(A), (B)(i)-(ii), (D)(i).

      With respect to Section 671(a)(15)(A), Father asserts the trial court

abused its discretion in changing the Children’s goals without considering their

health and safety. Father’s Brief at 8. With respect to the “reasonable efforts”

required by Section 671(a)(15)(B), Father argues the Agency made “little to

no effort . . . to preserve and reunify” the Children with him.       Id. at 9.

Specifically, Father asserts the Agency’s “information is stale, [as] they based

their information on housing conditions prior to removal [in April and October

                                      - 12 -
J-S55017-20


of 2018], psychological evaluations that took place over a year and a half prior

to the goal change hearing, and his limited progress before December of

2019.” Id. Further, he asserts, “visits due to Covid-19 pandemic were done

via ‘zoom’ or video chat, which limited hands-on parenting skills and lessons.”

Id. Lastly, with respect to Section 671(a)(15)(D), Father asserts aggravated

circumstances did not exist in this case, and thus the trial court “prematurely

changed the goal to . . . adoption, by not first offering adequate services in

an attempt at reunification.” Id. at 10-11. After careful review, we conclude

the testimonial and documentary evidence supports the trial court’s goal

change orders.

      We review a goal change order for an abuse of discretion. In re R.M.G.,

997 A.2d 339, 345 (Pa. Super. 2010).

      In order to conclude that the trial court abused its discretion, we
      must determine that the court’s judgment was “manifestly
      unreasonable,” that the court did not apply the law, or that the
      court’s action was “a result of partiality, prejudice, bias or ill will,”
      as shown by the record. We are bound by the trial court’s findings
      of fact that have support in the record. The trial court, not the
      appellate court, is charged with the responsibilities of evaluating
      credibility of the witness and resolving any conflicts in the
      testimony. In carrying out these responsibilities, the trial court is
      free to believe all, part, or none of the evidence. When the trial
      court’s findings are supported by competent evidence of record,
      we will affirm, “even if the record could also support an opposite
      result.”

Id. (citation omitted).

      With respect to Father’s reliance on the federal AFSA, this Court has

stated:


                                       - 13 -
J-S55017-20


     [T]he Juvenile Act was amended in 1998 to conform to ASFA.
     Furthermore, the 1998 amendments to the Juvenile Act, as
     required by ASFA, place the focus of court proceedings on the
     child. Safety, permanency, and the well-being of the child must
     take precedence over all other considerations, including the rights
     of the parents.

See In re M.S., 980 A.2d 612, 615 (Pa. Super. 2009).

     This Court has explained:

         Although a goal change to adoption is a step towards
     termination of parental rights, it does not in fact terminate
     parental rights. When the court allows [the agency] to change
     the goal to adoption, it has decided “[the agency] has provided
     adequate services to the parent but that he/she is nonetheless
     incapable of caring for the child and that, therefore, adoption is
     now the favored disposition.” Once the goal is changed to
     adoption, [the agency] is not required to provide further services.

In re S.B., 943 A.2d 973, 978 (Pa. Super. 2008) (citations omitted).

     Sections 6351(f) and (f.1) of the Juvenile Act provide, in relevant part:

          (f) Matters to be determined at permanency hearing. —
     At each permanency hearing, a court shall determine all of the
     following:

              (1) The continuing necessity for and appropriateness of
          the placement.

             (2) The appropriateness, feasibility and extent of
          compliance with the permanency plan developed for the child.

               (3) The extent of progress made toward alleviating the
          circumstances which necessitated the original placement.

              (4) The appropriateness and feasibility of the current
          placement goal for the child.

               (5) The likely date by which the placement goal for the
          child might be achieved.




                                   - 14 -
J-S55017-20


            (5.1) Whether reasonable efforts were made to finalize
        the permanency plan in effect.

              (6) Whether the child is safe.

                                *     *      *

             (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable efforts
        to prevent or eliminate the need to remove the child from the
        child’s parent, guardian or custodian or to preserve and
        reunify the family need not be made or continue to be made,
        whether the county agency has filed or sought to join a
        petition to terminate parental rights and to identify, recruit,
        process and approve a qualified family to adopt the child
        unless:

                   (i) the child is being cared for by a relative best
              suited to the physical, mental and moral welfare of the
              child;

                   (ii) the county agency has documented a compelling
              reason for determining that filing a petition to terminate
              parental rights would not serve the needs and welfare of
              the child; or

                   (iii) the child’s family has not been provided with
              necessary services to achieve the safe return to the
              child’s parent, guardian or custodian within the time
              frames set forth in the permanency plan.

                                *     *      *

             (10) If a sibling of a child has been removed from his
        home and is in a different placement setting than the child,
        whether reasonable efforts have been made to place the child
        and the sibling of the child together or whether such joint
        placement is contrary to the safety or well-being of the child
        or sibling.

             (11) If the child has a sibling, whether visitation of the
        child with that sibling is occurring no less than twice a month,


                                    - 15 -
J-S55017-20


          unless a finding is made that visitation is contrary to the
          safety or well-being of the child or sibling.

                                  *     *      *

           (f.1) Additional determination. — Based upon the
      determinations made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

                                  *     *      *

              (2) If and when the child will be placed for adoption, and
          the county agency will file for termination of parental rights
          in cases where return to the child’s parent, guardian or
          custodian is not best suited to the safety, protection and
          physical, mental and moral welfare of the child.

42 Pa.C.S. § 6351(f)(1)-(6), (9)-(11); (f.1)(2).

      With respect to Section 6351(f), this Court has explained:

      The trial court must focus on the child and determine the goal with
      reference to the child’s best interests, not those of the parents.
      “Safety, permanency, and well-being of the child must take
      precedence over all other considerations.” Further, at the review
      hearing for a dependent child who has been removed from the
      parental home, the court must consider the statutorily mandated
      factors. “These statutory mandates clearly place the trial court’s
      focus on the best interests of the child.”

In re S.B., 943 A.2d at 978 (citation omitted). Moreover, “the burden is on

the child welfare agency . . . to prove that a change in goal would be in the

child’s best interest.” In re R.I.S., 36 A.3d 567, 573 (Pa. 2011).

      This Court recently reiterated:

      [T]he policy underlying the Juvenile Act is to “prevent children
      from languishing indefinitely in foster care, with its inherent lack
      of permanency, normalcy, and long-term parental commitment.”
      An agency is also not required to offer services indefinitely, where
      a parent is unable to properly apply the instruction provided.

                                      - 16 -
J-S55017-20


         However, an agency must redirect its efforts towards placing the
         child in an adoptive home only after “the child welfare agency has
         made reasonable efforts to return a foster child to his or her
         biological parent, but those efforts have failed[.]”

In Interest of T.M.W., 232 A.3d 937, 947 (Pa. Super. 2020) (citations

omitted).

         Finally, we note the following, in connection with Father’s claim “that

the lack of aggravated circumstances is significant.”11 See Father’s Brief at

11 (emphasis added). Section 6341(c.1) of the Juvenile Act provides that if

a trial court determines that a child is dependent, and aggravated

circumstances have been alleged by the county agency or by the child’s

attorney, the court must also determine whether aggravated circumstances

exist.    42 Pa.C.S. § 6341(c.1).        If the court determines that aggravated

circumstances exist, the court must then consider whether reasonable efforts

should be made to reunify the child with their parent. Id.




____________________________________________


11 Father relies on the dissenting opinion in M.S., 980 A.2d 612, which
addresses the lack of a finding of aggravating circumstances in that case. See
Father’s Brief at 12. However, Father presents no argument why this Court
should be bound by or otherwise apply a dissenting opinion. In any event, we
note the issue in M.S. was whether the trial court erred in directing the initial
permanency goal to be adoption, rather than reunification, due to existence,
or not, of aggravated circumstances pursuant to 42 U.S.C. § 671(a)(15)(D)(i)
and 42 Pa.C.S. § 6342(c.1) and 6302. M.S., 980 A.2d at 614. This Court
held, on the facts before it, that “the initial permanency goal . . . need not be
set at reunification.” Id. at 615. In contrast, this appeal does not present
that issue.


                                          - 17 -
J-S55017-20


        Instantly, the Agency did not allege any aggravated circumstances.

Nevertheless, by the time of the underlying permanency review hearing in

June of 2020, M.G. had been in placement for 26 months, and J.G., Jr., and

J.G. for 20 months. Pursuant to Section 6351(f)(9), the trial court was to

determine whether the Children have “been in placement for at least 15 of the

last 22 months or . . . that aggravated circumstances exist.” See 42 Pa.C.S.

§ 6351(f)(9) (emphasis added). Because the Juvenile Act conforms to the

ASFA,     we   conclude   Father’s   argument    with   respect   to   42   U.S.C.

§ 671(a)(15)(D) is without merit.

        In reviewing Father’s challenge to the trial court’s decision to change

the Children’s goals from reunification to adoption, we consider the testimonial

evidence presented at the June 16, 2020, permanent review hearing. See

also Trial Ct. Op. at 15–18 (summarizing same).           First, with respect to

Father’s argument that the Agency failed to provide reasonable efforts to

reunify the Children with him, Agency Caseworker Carol Crouse testified that

reunification services were initiated in May of 2015. N.T. at 56. Caseworker

Crouse prepared a list of 19 services provided to Father, Mother, and/or the

Children, 17 of which were still in effect.     Id. at 63.   Caseworker Crouse

testified that, despite five years of services, Father “has not gained any . . .

parenting skills[,]” but both parents’ “perception is that they have done

everything that has been asked[, and] they have done it well.” Id. at 59.

She testified, “I professionally do not believe that [the Agency] has access to


                                      - 18 -
J-S55017-20


any other services that would assist this family any more than the services

that they have had.” Id. at 57.

     Agency Caseworker Ashley Shaffer testified she worked with Father and

Mother for the past 25 months on parenting, decision-making, and

understanding the medical needs of the Children. N.T. at 5–6. She testified

as follows on direct examination:

     [Agency’s counsel:] Quite simply, how has that been going?

     [Caseworker Shaffer:] It has been going very poor[ly]. There has
     been very minimal progress since I began services.

     Q. Can you explain to me what that means; very poor, very
     minimal progress?

     A. The parents have not been able to implement the parenting
     skills that I have been reviewing with them since May of 2018
     during their visitation with their children. They still present very
     egocentric. They’re more concerned about their own needs that
     their children’s. They have not demonstrated any empathy
     towards their children and their needs. They just worry about
     themselves.

     Q. Give me an example of them not being empathetic towards
     [the Children].

     A. For instance, recently [J.G., Jr., had] surgery regarding an
     undescended testicle. They did not go to the doctor’s appointment
     for the surgery, nor did they . . . even ask him how he was feeling
     or about the surgery [at subsequent visitation]. There was
     another occasion [J.G., Jr.,] had a doctor’s appointment. They
     promised him they were going to go. He was looking for them.
     They never showed up. When he called them that evening they
     had friends over and said they would call him back. They never
     called him back[,] and he was very upset that evening not
     understanding why his parents didn’t care about him.




                                    - 19 -
J-S55017-20


Id. at 6–7.    In addition, Caseworker Shaffer testified about Father’s and

Mother’s “lack of protective capacity[:]” “To this day [Father] and [Mother]

deny the physical abuse of [J.G.]. They call him a liar. They say that he made

it up. [Father] has said in front of me to [Mother], if it takes everything I

own, I will protect you. He called [J.G.] a liar and he continued to stand by

his wife.” Id. at 7.

      On cross-examination by the Children’s attorney, Caseworker Shaffer

testified:

      [Children’s counsel:] Is there anything you can think of that the
      Agency did not do or could have done better which would have
      resulted in a different determination [than changing the goal to
      adoption]?

      [Caseworker Shaffer:] No. It just appears that their limitations
      and mental health continued to be a barrier to their greater
      comprehension of the Agency’s concerns, and it doesn’t appear
      that they can understand what they need to change, and I don’t
      believe that will change.

N.T. at 15.

      Indeed, Dennis Kashurba, the licensed psychologist who evaluated

Father, testified, to a reasonable degree of medical certainty, that Father “has

barely adequate intellectual ability to function in a primary parent role . . . if

he has continued intensive services of the sort that are currently in place.”

N.T. at 38, 40.

      Further, Jeffrey Grove, a family advocate for the Bair Foundation,

testified that, since November of 2018, he has facilitated visitation between

Father, Mother, and the Children, and he works with Father and Mother on

                                      - 20 -
J-S55017-20


their parenting skills. Because of the COVID-19 pandemic, visitation occurred

virtually through Zoom for an unspecified period of time. N.T. at 27. Mr.

Grove testified that, through the Zoom calls, it was apparent Father and

Mother still did not implement the parenting skills he attempted to teach them.

Id. at 28. Specifically, Mr. Grove testified Father and Mother “focus more on

the negative [with regard to the Children’s behavior], than . . . what we have

taught them[, which is] to try and focus on the positive and move on from

there.” Id.

      Based on the foregoing and the totality of the testimonial and

documentary evidence, we conclude the Agency undertook reasonable efforts

to reunify the Children with Father. Thus, Father’s claim in this regard fails.

      At this juncture, we note the testimonial evidence reveals the Children,

ages 10, eight, and six at the time of the underlying hearing, have multiple

behavioral and educational needs.       Dr. John Jubas, the court-appointed

educational decision-maker for the Children, testified, “All three of the

[C]hildren require an abundance of services within the school system.

Individual IEPs, [or] individual education program[s, are] in place for all three

children, as well as a behavior program.” N.T. at 47. J.G., Jr. attends a local

school district school; the youngest child, M.G. attends a Head Start program;

and J.G. attends a special school-district “school identified as the Alpha

Program.” Id. at 47. Dr. Jubas testified on direct examination:




                                     - 21 -
J-S55017-20


      [Agency’s counsel:] With the services that are specifically in
      regard to the [C]hildren’s education[,] have the [C]hildren
      progressed since you began working with them[?]

      [Dr. Jubas:] When the [C]hildren first came to the schools they
      were not stable. When the [C]hildren now have been in a
      controlled setting we have identified some learning patterns. We
      have seen an abundance of gaps in their education because of
      gaps that occurred prior to attending any kind of formal education.
      . . . I use the word stable meaning that we’re at a point in our
      education where we feel that we know where we need to start
      [with the Children] and use the implement[ation] of tools to get
      them there. But as far as any kind of progress, we have not
      advanced in education as we wanted to for the grade levels.

Id. at 48. Finally, Dr. Jubas testified, in response to inquiry by the trial court

regarding the impact on the Children in the educational setting, if any, of

visitation with Father and Mother, that the Children’s teachers

      find it is very hard to regroup and redirect the [C]hildren after a
      visit. They also see some emotions where the visit is scheduled
      and the [C]hildren know they are going somewhere that night. It
      is a disruption. I don’t see [visitation] to be positive in any way
      other than just to take some valuable time when the teachers
      have to regroup the [C]hildren the next day.

Id. at 50.

      Regarding the Children’s behavioral problems, Caseworker Crouse

testified that M.G., then age six, “has declining behaviors[:]”

      [M.G.] is not yet potty-trained. He uses curse words[,] which he
      does not learn from the foster family. He swears at everybody.
      He is physically aggressive, which is quite concerning. And most
      specifically, he is physically aggressive towards [J.G.], and [J.G.]
      does not do a whole lot to defend himself. The only reason that
      [J.G.] probably doesn’t sustain any injuries is because [M.G.] is
      too little to inflict any.

N.T. at 52.


                                     - 22 -
J-S55017-20


      Caseworker Crouse testified that J.G.’s “behaviors have gone downhill

as well. He has developed a lot of toileting issues, [including] urinating in the

home [in] places other than the toilet, defecating, and then that winds up all

over the bathroom. . . . He is extremely needy. He asks everybody, including

the foster parents, constantly if they love him, if they are going to try to help

him.” N.T. at 54.

      With respect to J.G., Jr., then age 10, Caseworker Crouse testified that

“[h]is behaviors have [also] declined.” N.T. at 54. She testified that J.G., Jr.,

urinates on the floor and in his bed. He only recently learned how to tie his

shoes . . . . He is not able to formulate his own thoughts. . . . He sleepwalks.

He steals everything. It has come down to the point where he needs constant

supervision within the confines of the foster home.” Id. at 54–55.

      Finally, we consider Father’s testimony at the June 16, 2020, hearing.

He stated his belief that “[a] lot of the testimony [was] wrong.” N.T. at 71.

Father stated he has learned from the services provided by the Agency, for

example, to play games on the floor with the children, and that he and the

Children have a connection during visitation. N.T. at 70-71. Father affirmed

his love for the Children and desire to be reunited with them. Id. at 72-74.

      With respect to its decision to change the Children’s goals from

reunification to adoption, the trial court found:

           [Father and Mother] do not appear to appreciate the realities
      of their situation. In fact, their perception is that they have done
      everything that [the] Agency has asked them to do to correct the
      situation. To exacerbate the situation, [M]other 10 and Father11

                                     - 23 -
J-S55017-20


      have criminal charges pending. After being involved with the
      family for approximately five years, [Agency Caseworker Carol]
      Crouse does not believe that [the] Agency has access to any other
      services that would assist the family further. . . .
      ___________________________________________________
      10 Mother has disorderly conduct charges, stemming from J.G.’s

      physical abuse. . . . [N.T.] at 57.

      11Father has endangering welfare of children charges pending.
      Id. at 58.
      ___________________________________________________

           While the [t]rial [c]ourt did not doubt . . . Father’s . . . love
      for his children, based on the testimony, the [t]rial [c]ourt
      believes the parents lack the capacity to be able to provide the
      Minor Children with their most basic needs and believes that
      adopting the Agency’s recommendation of adoption is [i]n the best
      interest of the Minor Children. Further, based on the testimony of
      Shaffer, Grove, Dr. Jubas, and Crouse, the [t]rial [c]ourt believed
      that at this moment visitations are detrimental to the [C]hildren’s
      well-being. . . .

      Here, Minor Children have been in the care and custody of the
      Agency for a significant period of time ([since] April 2018 for M.G.
      and October 2018 for J.G., Jr., and J.G.). The Agency has an
      extensive history of services with the family, but parents have
      made minimal progress to alleviate conditions necessitating the
      original placement. This [t]rial [c]ourt simply cannot continue to
      put Minor Children’s [lives] on hold hoping Father will summon his
      ability to handle the responsibilities of parenting. Furthermore,
      based on Kashurba’s testimony, Father does not have the mental
      capacity to step-in [sic] the role of primary parent. This [t]rial
      [c]ourt also cannot keep Minor Children in a perpetual foster care
      limbo, especially in light of the evidence that it is unlikely that
      Father will be able to meet the Agency’s requirements and achieve
      reunification. As [the] Agency established, future services will not
      accomplish any progression toward reunification.          Here the
      Agency has fulfilled its mandate, and it is time for the Minor
      Children to achieve the permanent and stable family life they
      deserve.

Trial Ct. Op. at 19–20.




                                     - 24 -
J-S55017-20


     We defer to the trial court’s assessment of the witnesses’ testimony.

See R.M.G., 997 A.2d at 345. Upon review, the testimonial evidence supports

the trial court’s factual findings. See id. Based on the foregoing discussion

and the totality of the record evidence, we conclude the trial court did not

abuse its discretion in changing the Children’s permanency goals to adoption.

Accordingly, we affirm the orders.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/2021




                                     - 25 -